 1   THE LAW OFFICES OF JUDITH S. LELAND, APLC
     7007 Washington Avenue, Suite 240
 2   Whittier, CA 90602
 3   Telephone: (562) 904-6955
     Facsimile: (562) 632-1301
 4
     JUDITH S. LELAND (State Bar No: 63747)
 5   MOSELLE C. LELAND (State Bar No: 268272
 6   E-mail: tracey@disabilitylawfirm.com
     Attorneys for Plaintiff
 7
     NICOLA T. HANNA
 8   United States Attorney
 9   DAVID M. HARRIS
     Assistant United States Attorney
10   Chief, Civil Division
11   CEDINA M. KIM
     Assistant United States Attorney
12
     Senior Litigation Counsel, Civil Division
13   JEAN M. TURK (State Bar No. 131517)
14   Special Assistant United States Attorney
     Social Security Administration
15   160 Spear Street, Suite 800
16   San Francisco, CA 94105
     Telephone: (415) 977-8935;Facsimile: (415) 744-0134
17
     Email: jean.turk@ssa.gov
18   Attorneys for Defendant
19                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
20                                 EASTERN DIVISION
21   GARY RAY GILLUM,                        ) Case No. EDCV 17-1056-SP
                                             )
22          Plaintiff,                       ) [PROPOSED] ORDER AWARDING
23                                           ) EQUAL ACCESS TO JUSTICE
                   v.                        ) ACT ATTORNEY FEES
24
     NANCY A. BERRYHILL, Acting              ) PURSUANT TO 28 U.S.C. § 2412(d)
25   Commissioner of Social Security,        )
26                                           )
            Defendant.                       )
27                                           )
28
 1         Based upon the parties’ Stipulation for the Award and Payment of Equal
 2   Access to Justice Act Fees, IT IS ORDERED that fees in the amount of THREE
 3   THOUSAND EIGHT Hundred Dollars [$3,800.00] as authorized by 28 U.S.C. §
 4   2412(d), be awarded subject to the terms of the Stipulation.
 5
 6   Dated: April 30, 2019           ___________________________________
                                     HONORABLE SHERI PYM
 7                                   UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              1
